FILED
                     UNITED STATES COURT OF APPEALS                                JUL 09 2014

                                                                            MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                             U.S. COURT OF APPEALS




JANE DOE, pro se,                                 No. 11-15583

              Plaintiff - Appellant,              D.C. No. 3:07-cv-05596-SI
                                                  Northern District of California,
  v.                                              San Francisco

CITY OF SAN MATEO; SAN MATEO
POLICE DEPARTMENT; SHANDON                        ORDER
MURPHY; JOSEPH YANSUKA;
COUNTY OF SAN MATEO; SAN
MATEO COUNTY SHERIFF’S OFFICE;
PERUCCI, Sergeant; SUZANNE BLICK,
Deputy,

              Defendants - Appellees.


Before: TROTT, THOMAS, and MURGUIA, Circuit Judges.

       The Memorandum Disposition filed January 28, 2014, is withdrawn. It may

not be cited as precedent by or to this court or any district court of the Ninth

Circuit.

       The Petitions for Rehearing and Rehearing En Banc are otherwise

DENIED, no further petitions for rehearing will be accepted.
                                                                              FILED
                           NOT FOR PUBLICATION                                 JUL 09 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JANE DOE, pro se,                                No. 11-15583

              Plaintiff - Appellant,             D.C. No. 3:07-cv-05596-SI

  v.
                                                 MEMORANDUM*
CITY OF SAN MATEO; SAN MATEO
POLICE DEPARTMENT; SHANDON
MURPHY; JOSEPH YANSUKA;
COUNTY OF SAN MATEO; SAN
MATEO COUNTY SHERIFF’S OFFICE;
PERUCCI, Sergeant; SUZANNE BLICK,
Deputy,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Northern District of California
                   Susan Illston, Senior District Judge, Presiding

                     Argued and Submitted December 3, 2013
                            San Francisco, California

Before: TROTT, THOMAS, and MURGUIA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        We have jurisdiction pursuant to 28 U.S.C. § 1291 over this timely appeal

from the district court’s grant of summary judgment to the defendants, and we

affirm, albeit on a different ground.1 Craig v. M&O Agencies, Inc., 496 F.3d 1047,

1053 (9th Cir. 2007). Because the facts are well known to the parties and were

fully aired during oral argument, we repeat them only as necessary to explain our

decision.

        The events that precipitated this lawsuit began with a sexual encounter

between Doe and her ex-boyfriend at his home, following which he called the

police, who arrested her. She sued the ex-boyfriend in state court for sexual

battery, but she voluntarily dropped that case after the trial commenced. She

subsequently sued in federal court under § 1983, alleging that the police had

violated her Fourth and Fourteenth Amendment rights by illegally strip searching

her following her arrest and by denying her medical care following her alleged

rape.

        A thorough examination of this record demonstrates beyond doubt that even

viewed in every respect in the light most favorable to her, Doe plainly has not



        1
         We reject any suggestion in the district court’s order that the crime of rape
without more does not create a “serious medical need.” We do believe, as did the
district court, that appropriately attending to and treating a woman who is a rape
victim “is the right thing to do.”

                                           2
marshaled evidence sufficient to permit a jury reasonably to render a verdict in her

favor nor create a genuine dispute of material fact sufficient to withstand a motion

for summary judgment. See In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th

Cir. 2010). Doe’s only evidence is internally inconsistent and contradictory, when

not entirely self-serving. For example, Doe claims for the first time in opposition

to summary judgment that she sought medical treatment two days after her alleged

attack. This claim, about which she refused to divulge any specific information,

contradicted her deposition testimony that she never saw a doctor or went to a

hospital after the event.

      Under these circumstances, the defendants are entitled to summary

judgment. Thus, we affirm.2

AFFIRMED




      2
       On these facts and circumstances, Doe’s First Amendment Petition Clause
Claim with respect to her “informal request for assistance” has no merit.

                                          3